This is an original habeas corpus proceeding. *Page 232 
The petitioner was convicted under the Second Count of an Information, in the following language:
"And the said CHAS. A. MOREHEAD, County Solicitor for the County of Dade, prosecuting for the State of Florida, in the said County, under oath, information makes that SUMNER SWEETING, FRANK MINNIS and O. TRIPPADO, of the County of Dade and State of Florida, on the 30th day of July, in the year of our Lord, one thousand nine hundred and thirty-two, in the County and State aforesaid, did then and there unlawfully and feloniously have in their possession certain lottery tickets, commonly known as Cuban Lottery Tickets, a further and more particular description of said Cuban Lottery tickets being to the County Solicitor unknown, for the disposal by lot or chance of a thing of value, to-wit: money."
The Petitioner should be discharged on authority of the opinion and judgment in the case of D'Alessandro v. State, 114 Fla. 70,153 So. 95, because the Information does not allege that the tickets were for a lottery not then played.
It is so ordered.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.